Citation Nr: 1447773	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for shell fragment wound residuals to the top of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claim. 

The Veteran provided testimony at a hearing before personnel at the RO in August 2008, and before the undersigned Veterans Law Judge (VLJ) in November 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

When this case was previously before the Board in February 2011, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action, and the Board is satisfied that the development requested by its February 2011 remand was satisfactorily completed and substantially complied.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the evidence contained in the paper claim files as well as the electronic records contained in the Virtual VA paperless claims processing system.  To date, no records were contained in the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The competent medical evidence does not reflect the Veteran has been diagnosed with shell fragment wound residuals to the top of the head.



CONCLUSION OF LAW

Service connection is not warranted for shell fragment wound residuals to the top of the head.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2006, which is clearly prior to the July 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, this letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b) (1).) 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the August 2008 RO and November 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested. 

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, neither the RO official or the VLJ noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c) (2) have been satisfied. 

The Board further observes that no VA medical examination was accorded to the Veteran regarding this case, although a VA medical opinion was obtained in June 2011.  However, for the reasons detailed below, the Board finds that no such development is warranted based upon the facts of this case. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Analysis

The Veteran provided testimony and submitted correspondence asserting that he sustained a shell fragment wound to the top of his head from a tear gas canister during a training exercise during active service.  The Veteran asserts that he received in-service medical treatment.  He also maintains that he slipped on ice in January 2007, and that a subsequent computerized tomography (CT) scan at the VA medical facility showed he still had metal in his head.

As will be explained below, the record establishes that the Veteran did not have residuals of a shell fragment wound at the time the claim for VA disability compensation was filed in 2006, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection.

Service treatment records do not contain complaints of, treatment for, or diagnosis of any shell fragment wound.  To this point, the 1967 expiration of term of service (ETS) examination showed normal clinical evaluation for the head, face, neck, and scalp.

At this point the Board notes that in the July 2007 rating decision the RO stated that a "CT scan conducted found metal fragments in the top of the Veteran's head".  As discussed below, the Board finds that this statement is not factually accurate.

VA treatment records showed a February 2007 CT scan in which it was noted, in pertinent part, "in the vertex of the head, superficially at the scalp in the subcutaneous fat layer, there is a tiny spec of hyperdensity.  This is compatible with a tiny foreign body or mineralization."

Subsequent VA treatment records showed a January 2011 CT scan in which the aforementioned spec of hyperdensity was not noted.

In June 2011 a VA examiner submitted an opinion in which it was noted that the "tiny spec of hyperdensity" was not mentioned on the January 2011 CT.  The VA examiner opined that it was less likely than not that the 2007 reported "spec of hyperdensity" was a residual metal fragment.  The examiner stated that if the "spec" was a metal fragment, it would have been displayed on the 2011 examination as well.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection must fail because the medical evidence of record does not indicate a current diagnosis.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

To this point, the Board again notes that the aforementioned 2007 CT scan found "in the vertex of the head, superficially at the scalp in the subcutaneous fat layer, there is a tiny spec of hyperdensity.  This is compatible with a tiny foreign body or mineralization."  The January 2011 CT scan did not report this spec of hyperdensity.  The VA examiner in June 2011 opined it was less likely than not that the 2007 reported "spec of hyperdensity" was a residual metal fragment; that if the "spec" was a metal fragment, it would have been displayed on the 2011 examination as well.  The Board does not find that the 2007 and 2011 CT scans produced divergent results, as argued by the Veteran's representative, because "metal fragments" were never noted on the 2007 CT scan, and the June 2011 VA examiner has provided the sole probative medical opinion that it was not metal.

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran, his spouse, and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disability under consideration and service, such evidence must fail.  These opinions are not competent to provide the requisite etiology of the claimed shell fragment wound residuals to the top of the head because this matter requires medical expertise.  38 C.F.R. § 3.159(a) (1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

For all the foregoing reasons, the claim for service connection for shell fragment wound residuals to the top of the head must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  


ORDER

Entitlement to service connection for shell fragment wound residuals to the top of the head is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


